
	
		II
		112th CONGRESS
		2d Session
		S. 3682
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2012
			Mr. Warner (for himself,
			 Mr. Kirk, Mr.
			 Webb, Mr. Menendez,
			 Mr. Casey, Mr.
			 Whitehouse, Mr. Kerry, and
			 and Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish and operate a National Center for Campus
		  Public Safety.
	
	
		1.Short titleThis Act may be cited as the
			 Center to Advance, Monitor, and
			 Preserve University Security Safety Act of 2012 or the
			 CAMPUS Safety Act of
			 2012.
		2.National Center
			 for Campus Public SafetyTitle
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et
			 seq.) is amended by adding at the end the following:
			
				LLNational Center
				for Campus Public Safety
					3021.National
				Center for Campus Public Safety
						(a)Authority To
				establish and operate Center
							(1)In
				generalThe Director of the
				Office of Community Oriented Policing Services is authorized to establish and
				operate a National Center for Campus Public Safety (referred to in this section
				as the Center).
							(2)Grant
				authorityThe Director of the
				Office of Community Oriented Policing Services is authorized to award grants to
				institutions of higher education and other nonprofit organizations to assist in
				carrying out the functions of the Center required under
				subsection (b).
							(b)Functions of the
				CenterThe Center shall—
							(1)provide quality
				education and training for public safety personnel of institutions of higher
				education and their collaborative partners, including campus mental health
				agencies;
							(2)foster quality
				research to strengthen the safety and security of institutions of higher
				education;
							(3)serve as a
				clearinghouse for the identification and dissemination of information,
				policies, protocols, procedures, and best practices relevant to campus public
				safety, including off-campus housing safety, the prevention of violence against
				persons and property, and emergency response and evacuation procedures;
							(4)coordinate with
				Attorney General, the Secretary of Homeland Security, the Secretary of
				Education, State, local and tribal governments and law enforcement agencies,
				private and nonprofit organizations and associations, and other stakeholders,
				to develop protocols and best practices to prevent, protect against and respond
				to dangerous and violent situations involving an immediate threat to the safety
				of the campus community;
							(5)promote the
				development and dissemination of effective behavioral threat assessment and
				management models to prevent campus violence;
							(6)identify campus
				safety information (including ways to increase off-campus housing safety) and
				identify resources available from the Department of Justice, the Department of
				Homeland Security, the Department of Education, State, local, and tribal
				governments and law enforcement agencies, and private and nonprofit
				organizations and associations;
							(7)promote
				cooperation, collaboration, and consistency in prevention, response, and
				problem-solving methods among public safety and emergency management personnel
				of institutions of higher education and their campus- and non-campus-based
				collaborative partners, including law enforcement, emergency management, mental
				health services, and other relevant agencies;
							(8)disseminate
				standardized formats and models for mutual aid agreements and memoranda of
				understanding between campus security agencies and other public safety
				organizations and mental health agencies; and
							(9)report annually to
				Congress and the Attorney General on activities performed by the Center during
				the previous 12 months.
							(c)Coordination
				with available resourcesIn
				establishing the Center, the Director of the Office of Community Oriented
				Policing Services shall—
							(1)coordinate with
				the Secretary of Homeland Security, the Secretary of Education, and the
				Attorney General of each State; and
							(2)ensure
				coordination with campus public safety resources within the Department of
				Homeland Security, including within the Federal Emergency Management Agency,
				and the Department of Education.
							(d)Definition of
				institution of higher educationIn this section, the term
				institution of higher education has the meaning given the term in
				section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
						(e)FundingFunding
				for the implementation of this part shall be through the use of existing excess
				unobligated funds available to the Department of Justice or cost savings
				through consolidation of duplicative or ineffective programs within the
				Department of Justice as determined by the Attorney
				General.
						.
		
